Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	IN THE CLAIMS:
	1. (Currently Amended) A method of producing an osteoblast construct from human induced pluripotent stem (iPS) cells, the method comprising the steps of:
(1) inducing formation of an embryoid body by subjecting undifferentiated human iPS cells to non-adherent culture for 0.5 day to 3.5 days;
(2) inducing differentiation of the human iPS cells into mesodermal cells by subjecting the embryoid body of the human iPS cells obtained in the step (1) to non-adherent culture; and
(3) inducing differentiation into osteoblasts by subjecting the mesodermal cells of the human iPS cells obtained in the step (2) to non-adherent culture, wherein the culture in step (2) is performed in the presence of at least one type of signaling molecule selected from the group consisting of a Wnt signal activator and a Hedgehog signal inhibitor.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: no reference teaches or suggests the claimed method of producing an osteoblast construct.  The closest prior art, Kanke et al. teaches two-dimensional differentiation of human induced pluripotent stem cells using CHIR99021 and cyclopamine in mesoderm induction from day 0 to day 5 (summary; Fig. 4), but does not teach embryoid body formation or the claimed timeline for using the claimed signaling molecules.  Additionally, the Zujur et al. reference, which post-dates the priority date of the application, teaches three-dimensional culture (but not embryoid bodies) using CHIR99021 and cyclopamine in mesoderm induction from day 0 to day 5.  (Introduction; Fig. 3)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E KNIGHT whose telephone number is (571)272-2840. The examiner can normally be reached Monday-Friday 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERESA E KNIGHT/Primary Examiner, Art Unit 1632